IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LONNIE MARGOL,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4619

DANE MARGOL AND LODA,
LLC,

      Appellee.


_____________________________/

Opinion filed November 17, 2016.

An appeal from the Circuit Court for Duval County.
Lance M. Day, Judge.

Cynthia S. Tunnicliff and Dina Foster of Pennington, P.A., Tallahassee, for
Appellant.

Stephanie A. Sussman of Bledsoe, Jacobson, Schmidt, Wright & Sussman and
Michael J. Korn of Korn & Zehmer, P.A., Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS and ROWE, JJ., and WELLS, LINDA A., ASSOCIATE JUDGE,
CONCUR.